DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1997921A2 to Bosch et al.
Regarding claim 1, Bosch discloses multiple austenitic stainless steel compositions overlapping the instantly claimed composition, such as the composition set forth in Bosch claim 3 (Bosch, abstract, claims 1-3), which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Bosch wt%
Overlaps?
C
0-0.060
0.0-0.99
Yes
Si
0-1.0
0.0-3.0
Yes
Mn
0-2.00
0.0-19.0
Yes
P
0.0010-0.0400
P, S, B: 0.0-0.5
Yes
S
0-0.010
P, S, B: 0.0-0.5
Yes
Cr
10-25
3.0-27.0
Yes
Ni
25-45
0.0-37.0
Yes
Nb
0.2-2.0
Nb, V: 0.0-2.5
Yes
W
2.5-6.0
W, Cu: 0.0-3.0
Yes
B
0.001-0.0100
P, S, B: 0.0-0.5
Yes
Al
2.5-4.5
Al, Ti: 0.0-6.0
Yes
N
0-0.030
0.0-0.5
Yes
Cu
0-2.0
W, Cu: 0.0-3.0
Yes
Ta
0-3.0
≤impurity
Yes
Mo
0-3.0
0.0-6.0
Yes
Ti
0-0.20
Al, Ti: 0.0-6.0
Yes
V
0-0.5
Nb, V: 0.0-2.5
Yes
Hf
0-0.10
≤impurity
Yes
Zr
0-0.20
≤impurity
Yes
Ca
0-0.008
≤impurity
Yes
REM
0-0.10
≤impurity
Yes
Nb + W
≥3.2
0-5.5
Yes
Fe
Balance
35.0-97.0
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Bosch including the instantly claimed because Bosch discloses the same utility throughout the disclosed ranges.
Regarding the composition based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the alloy of Bosch is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Bosch including those which fall within the boundaries of the instantly claimed composition based formulas because Bosch discloses the same utility throughout the disclosed ranges.
Regarding claim 2, the composition of Bosch overlaps the claimed composition of instant claim 2 (Bosch, abstract, claims 1-3).
Regarding claims 3 and 4, Bosch discloses 0.0-2.0 wt% Hf and Zr may be added to the alloy (Bosch, claim 8), overlapping the instantly claimed composition.
Regarding claims 5-8, Bosch discloses 0.0-0.5 wt% N and La (a rare earth metal) may be added to the claims (Bosch, claim 8), overlapping the instantly claimed composition.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0010565 A1 to Kochi et al
Regarding claim 1, Kochi ‘565 discloses an austenitic stainless steel composition overlapping the instantly claimed composition as follows (Kochi ‘565, abstract, para [0016-0077]):
Element
Claimed wt%
Kochi ‘565 wt%
Overlaps?
C
0-0.060
0.03-0.25
Yes
Si
0-1.0
0.01-2.0
Yes
Mn
0-2.00
0-2.0
Yes
P
0.0010-0.0400
0-0.04
Yes
S
0-0.010
0-0.01
Yes
Cr
10-25
10-<30
Yes
Ni
25-45
>25-45
Yes
Nb
0.2-2.0
0.2-3.5
Yes
W
2.5-6.0
0-6
Yes
B
0.001-0.0100
0-0.01
Yes
Al
2.5-4.5
>2.5-<4.5
Yes
N
0-0.030
0-0.025
Yes
Cu
0-2.0
0-5
Yes
Ta
0-3.0
≤impurity
Yes
Mo
0-3.0
0-4
Yes
Ti
0-0.20
0-<2.0
Yes
V
0-0.5
≤impurity
Yes
Hf
0-0.10
≤impurity
Yes
Zr
0-0.20
0-0.1
Yes
Ca
0-0.008
0-0.05
Yes
REM
0-0.10
0-0.1
Yes
Nb + W
≥3.2
0.2-9.5
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kochi ‘565 including the instantly claimed because Kochi ‘565 discloses the same utility throughout the disclosed ranges.
Regarding the composition based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the alloy of Kochi ‘565 is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Kochi ‘565 including those which fall within the boundaries of the instantly claimed composition based formulas because Kochi ‘565 discloses the same utility throughout the disclosed ranges.
Regarding claims 2-8 the composition of Kochi ‘565 overlaps the claimed compositions of instant claims 2-8 (Kochi, abstract, para [0016-0077]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending Application Nos:
16/067751
16/958550

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the above cited copending applications recite austentic stainless steel compositions overlapping those of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the copending applications including the instantly claimed because the copending applications disclose the same utility throughout the disclosed ranges.
Regarding the composition based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the alloy of Kochi ‘565 is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of the copending applications including those which fall within the boundaries of the instantly claimed composition based formulas because the copending applications disclose the same utility throughout the disclosed ranges.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0127832 to Kochi discloses an austenitic stainless steel with a composition overlapping that of the instant claims but additionally containing magnesium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738